DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Klein et al ‘631.
Klein et al ‘631 discloses an improved illuminatable windshield assembly 100 comprising: a windshield 10 (composite pane 10 is a windshield, see para. numbers 1, 49 and 86) having a front surface 1, a rear surface 2, a frameless peripheral surface defining a thickness (figures 1B, 2B, 3B, 4B and para. #’s 49-50 81-82), and at least one channel formed within at least the peripheral surface (see paragraph number 89, channel is formed around waveguide 4 when it penetrates malleable layer 3, channel in layer 3 extends to the point waveguide extends into the windshield 10) further comprising an interior edge (see figure 1B, inner edge is where the outer circumference of waveguide 4 meets the intermediate layer 3); at least one light source 20 located externally to, and situated remotely from, the windshield (figures 1A, 
Regarding claim 2, the windshield assembly of claim 1 wherein the channel is a through channel (see paragraph number 89, channel is formed around waveguide 4 when it penetrates malleable layer 3, channel in layer 3 extends to the point waveguide extends through the interior of the windshield 10)
Regarding claim 3, the windshield assembly of claim 1 wherein the channel terminates within the windshield (figures 1A, 2A, 3A, 4A, 5A).
Regarding claim 4, the windshield assembly of claim 1 wherein the windshield has a plurality of channels formed therein (paragraph numbers 125 and 35), and said light source is a single light source coupled to a corresponding number of optical waveguides seated within said channels (one light source for up 50 waveguides, see para. #’s 15 and 35).
Regarding claim 5, the windshield assembly of claim 1 wherein the windshield has a plurality of channels formed therein (figure 2A), para #’s 15 and 35, and said light source is a plurality of light sources 20 each coupled to a corresponding number of optical waveguides seated within said channels (figure 2A and para. #’s 5 and 35).
Regarding claim 6, the windshield assembly of claim 1 wherein the at least one light source emits light of a desired color (para. #’s 34, 83, 84 and 94).
Regarding claim 7, the windshield assembly of claim 1 wherein the at least one light source emits light of multiple colors (para. #’s 34, 83, 84 and 94).
Regarding claim 8, the windshield assembly of claim 1 wherein the windshield has an ornamental design formed therein (as broadly claimed, the different patterns the waveguides 4 are In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art). 
Regarding claim 9, Klein et al ‘631 discloses an improved illuminatable windshield assembly 100 comprising: a windshield 10 (composite pane 10 is a windshield, see para. numbers 1, 49 and 86) having a front surface 1, a rear surface 2, a frameless peripheral surface defining a thickness (figures 1B, 2B, 3B, 4B and para. #’s 49-50 81-82), and at least one channel formed within at least the peripheral surface (see paragraph number 89, channel is formed around waveguide 4 when it penetrates malleable layer 3, channel in layer 3 extends to the point waveguide extends into the windshield 10) further comprising an interior edge (see figure 1B, inner edge is where the outer circumference of waveguide 4 meets the intermediate layer 3); at least one light source 20 located externally to, and situated remotely from, the windshield (figures 1A, 2A, 3A, 4A, 5A); and at least one optical waveguide 4 of which at least one end is connected to the light source (figures 1A, 2A, 3A, 4A, 5A) and at least a portion of the other end of the waveguide 4 is enclosed internally within the windshield between the front and rear surfaces thereof (figures 1A-1B, 2A-2B, 3A-3B, 4A-4B, 5A-5B) and arranged to emit light into the interior edge, thereby illuminating at least a part of the peripheral surface of the windshield assembly (para. # 80).
a source of electrical power for said at least one light source (see paragraph numbers 84-85, 90 and 100, power is supplied by a vehicle’s electronic system which inherently includes a battery).
Regarding claim 10, the windshield assembly of claim 9 wherein the power for the at least one light source is derived from a vehicle’s electrical system (see paragraph numbers 84-85, 90 and 100, power is supplied by a vehicle’s electronic system which inherently includes a battery).
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 
Regarding claim 12, the windshield assembly of claim 9 wherein said source of electrical power is a battery (see paragraph numbers 84-85, 90 and 100, power is supplied by a vehicle’s electronic system which inherently includes a battery).
Regarding claim 13, the windshield assembly of claim 12 wherein said battery is a battery for a vehicle (see paragraph numbers 84-85, 90 and 100, power is supplied by a vehicle’s electronic system which inherently includes a battery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS M SEMBER/Primary Examiner, Art Unit 2875